Appeal by defendant from a judgment of the Supreme Court, Richmond County, rendered February 22,1979, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. The points raised by appellate counsel at the specific request of defendant concern matters not apparent upon the face of the record and consequently are not cognizable on appeal (see People v Nagler, 21 AD2d 490, 492). We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious grounds which could be raised on this appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Hopkins, J. P., Damiani, Titone and O’Connor, JJ., concur.